Citation Nr: 0527225	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  04-29 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel



INTRODUCTION

The veteran had active service from September 1944 to April 
1945.  He died in January 2003.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the Sioux 
Falls, South Dakota Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the appellant's claim for 
entitlement to service connection for cause of the veteran's 
death.


FINDINGS OF FACT

1.  During the veteran's lifetime service connection was not 
established for 
any disability.

2.  The veteran was exposed to asbestos during service as a 
result of his duties as a shipfitter.

3.  The veteran died in January 2003 from metastatic bladder 
cancer.


CONCLUSION OF LAW

The cause of the veteran's death, metastatic bladder cancer, 
was incurred in active service.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of an August 2003 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of her and VA's 
respective duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [her] possession 
that pertains" to her claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that she 
has been notified of the need to provide such evidence, for 
the following reason.  The AOJ's August 2003 letter informed 
her that additional information or evidence could be 
submitted to support her claim, and asked her to send the 
information or evidence to the AOJ.  In addition, the July 
2004 Statement of the Case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in her possession. 

With regard to the duty to assist, the record contains the 
veteran's service medical and personnel records, as well as 
reports of VA and private treatment, as well as VA 
examination.  The appellant has been afforded the opportunity 
for a personal hearing on appeal.  The Board has carefully 
reviewed the appellant's statements and concludes that she 
has not identified any further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to her 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Factual Background

The veteran's DD 214 reflects that the veteran attended 
shipyard school for shipfitting for three months and was a 
shipfitter for seven months.

In an April 2003 letter, the veteran's treating physician, 
after indicating that the veteran had had bladder cancer with 
metastasis to the lung and bones and acknowledging that the 
veteran had worked in shipyards during World War II and had 
exposure to asbestos, carbon tetrachloride, and methalome, 
stated that there was a correlation between bladder cancer 
and chemical exposures and aromatic amines.  

In September 2003, a VA examiner, in response to a RO request 
to provide an opinion as to the etiology of the veteran's 
bladder cancer as it pertained to asbestos exposure, opined 
that it was less likely than not that the veteran's bladder 
cancer was caused by exposure to asbestos.  According to the 
examiner, she based her opinion on the fact that after a 
review of medical literature that she did not see a 
correlation between asbestos exposure and transitional cell 
carcinoma.  She indicated that there was apparently a 
correlation between asbestos exposure and renal cell 
carcinoma, but that the veteran did not have that type of 
tumor.  She further noted that the veteran's exposure to 
asbestos was minimal as he was only in the military for seven 
months.

Legal Criteria

Service Connection for the Cause of the Veteran's Death

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in active military service, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).

Service Connection-Asbestos Related Claims

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 
1997) (hereinafter "M21-1").  Also, an opinion by VA's Office 
of General Counsel discussed the development of asbestos 
claims.  VAOPGCPREC 4-00.

VA must analyze the issue on appeal under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The latency period for asbestos- 
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease.  M21-1, Part VI, 
7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An asbestos-
related disease can develop from brief exposure to asbestos.  
Id.

VA's Manual 21-1, Part VI, para. 7.21 (October 3, 1997) 
contains guidelines for the development of asbestos exposure 
cases.  Part (a) in essence acknowledges that inhalation of 
asbestos fibers can result in fibrosis and tumors, and 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  

VA's Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latent period varies from 10-to-45 or more years between 
first exposure and development of disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  

VA's Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000 (April 13, 2000), published at 65 
Fed Reg. 33,422 (2000); Ashford v. Brown, 10 Vet. App. 120, 
123-24 (1997) (while holding that the veteran's claim had 
been properly developed and adjudicated, the Court indicated 
that the Board should have specifically referenced the DVB 
Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  

Legal Analysis

The appellant asserts that service connection is warranted 
for the cause of the veteran's death.  At the outset, the 
record reflects that service connection had not been 
established for any disability during the veteran's lifetime.  

The appellant contends that the veteran was exposed to 
asbestos while in the military.  The veteran's DD 214 
reflects that the veteran served in the Navy and went to 
shipyard school for shipfitting for three months.  It also 
reflects that for seven months he was a shipfitter.  
Therefore, resolving all doubt in the favor of the veteran, 
the Board finds that he was exposed to asbestos during his 
military service.

Thus, the next question becomes whether or not the veteran's 
January 2003 death from bladder cancer was due to his 
exposure to asbestos.  As previously noted, VA regulations 
that must be considered when adjudicating asbestos claims, 
list cancer of the urogenital system (except prostate cancer) 
as an asbestos-related disease.  The Board notes the examiner 
who rendered the September 2003 opinion, stated that, in her 
review of medical literature, she did not see a correlation 
between asbestos exposure and transitional cell bladder 
cancer, but that there was a correlation between asbestos 
exposure and renal cell carcinoma, which she noted, that the 
veteran did not have.  However, the Board observes that the 
examiner, while indicating that she had reviewed medical 
literature in reaching her opinion, did not provide any 
objective clinical findings specific to the veteran which 
supported her negative opinion.  In this regard, the Court 
has held that a medical opinion is inadequate when 
unsupported by clinical evidence and that a medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  See, Black v. Brown, 5 Vet. App. 177, 180 
(1995); Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Further, the Board observes that the same examiner, when she 
stated that the veteran's exposure to asbestos was minimal as 
he was only in the military for seven months, apparently gave 
weight to the fact that the veteran's exposure to asbestos 
was for a brief period.  However, as noted above, VA 
guidelines indicate that very brief exposure (as little as 
one or two months) to asbestos could cause illness.  
Therefore, in light of the above findings, the Board finds 
that the September 2003 medical opinion should be afforded 
minimal probative weight and is not dispositive in this 
appeal. 

In contrast, objective competent evidence of record 
establishes that the veteran was exposed to asbestos in 
service and died from a cancer that VA guidelines have 
indicated is a disease that could result from asbestos 
exposure.  Hence, the Board, in resolving all reasonable 
doubt in the appellant's favor, finds that the fatal 
metastatic bladder cancer may not be dissociated from the 
veteran's asbestos exposure in service.  Accordingly, service 
connection is warranted for the cause of the veteran's death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death, metastatic bladder cancer, as due to 
asbestos exposure, is granted.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


